Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s response filed December 1, 2022, is acknowledged and has been entered. 

	Claims 30-35 and 45-48 are pending.  Claims 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claims 30-35 and 45-46 are under consideration.  The elected invention is Group I, with antigens bound by the protein of EGFR and LGR5.  

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-35 and 45-46 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for using a bispecific antibody that binds to LGR5 and EGFR comprising a first variable heavy chain domain comprising the amino acid sequence of SEQ ID NO:24, a second variable heavy chain domain comprising the amino acid sequence of SEQ ID NO:20 and a common light chain comprising the amino acid sequence of SEQ ID NO:80, does not reasonably provide enablement for using the full scope of the claimed proteins, such as a protein that comprises SEQ ID NO:24, or a protein that comprises SEQ ID NO:24 with three conservative amino acid substitutions or polypeptide comprising any of the other claimed sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
MPEP § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The claims recite proteins (that are not required to have any necessary function) comprising SEQ ID NO:24, SEQ ID NO:24 with at most three conservative amino acid substitution, or comprising SEQ ID NO:24 and SEQ ID NO:20.
While the specification discloses generating antibodies with a common light chain that bind to LGF5 and EGFR using transgenic mice (see pages 103 and 107) which have various heavy chain variable regions sequences, two of which are given in MF5816 and MF3755, respectively and bispecific antibodies that have both heavy chain variable regions and the common VL given in SEQ ID NO:80 in Figure 3, the specification does not provide any specific, non-general guidance as to how to use the genus of proteins as claimed which have conservative substitutions 100% identity to the claimed sequences.  Notably, the claimed proteins need not be an antibody or comprise any other domain and one of skill in the art would be subject to undue experimentation to use the full scope of the claimed proteins.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1, of record).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular, of record).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546, of record) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654, of record) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
These findings show that a skill artisan cannot predict the that a VH polypeptide on its own as encompassed by the claims will have the same use as the antibody from which it is derived, so one of skill in the art would be subject to undue experimentation to identify uses for the full scope of the claimed proteins. One would be subject to undue experimentation to use proteins with a sequence having 90% identity to bind other antigens.  Here the proteins may bind to any antigen or not bind any antigen and one would be subject to undue experimentation to use such proteins in either case. 
It is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable domains of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979-1983, of record). Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. It is unlikely that antibodies that do not contain all of the 6 CDRs of the parent murine monoclonal antibody in their proper context of heavy and light chain variable domains, respectively, would retain the epitope-binding function of the parent antibody. With respect to the claimed conservative amino acid changes, it is noted that Brown et al (JI, 156:3285-3291, 1996) teach that in the T15 antibody that position 52 in HCDR2 is intolerant to conservative amino acid changes (see abstract). Antibody structure is widely variant in the CDR regions which defines antigen-binding specificity and affinity, such that the results obtained from the T15 would not be informative of positions in other antibodies that could (or could not) be mutated to retain binding. 
However, it is further noted that the claims do not require binding to any antigen and if the protein does not bind to any antigen, one of skill in the art could not use such proteins without undue extermination and if the protein does bind to an antigen, one would have to determine which antigen(s) it binds to and if it could be used, which would also entail undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify uses for the claimed proteins. 
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.
It is suggested that the rejection could be overcome by amending the claims to recite a bispecific antibody that binds to LGR5 and EGFR comprising a first variable heavy chain domain comprising the amino acid sequence of SEQ ID NO:24, a second variable heavy chain domain comprising the amino acid sequence of SEQ ID NO:20 and a common light chain comprising the amino acid sequence of SEQ ID NO:80.

Response to Arguments

In the response, Applicant has traversed the rejection arguing “that the claimed invention is enabled because the full scope of the subject matter of the claims can be made or used from the disclosure of the specification without undue experimentation. Applicant respectfully reminds the Examiner that the claims are directed solely to a polypeptide comprising the specified sequence (e.g., SEQ ID NO: 26) or having at most three conservative amino acid substitutions. Any reference to an antibody is irrelevant and incorrect in that the claimed sequences do have a necessary function, contrary to the Office's assertion (Office Action, p. 4). As described further below, the full scope of "conservative amino acid substitutions" is well known in the art and encompasses conservative replacements that change a given amino acid to a different amino acid with similar biochemical properties (e.g. charge, hydrophobicity and size), thereby having little or no effect on the character of the polypeptide. (See, e.g., William Taylor, J. theor. Biol. 19:205-218 (1986) (Exhibit A); Berg et al., Lubert Stryer Biochemistry, Chapter 6, p. 174, (2017) (Exhibit B); and Lehninger, Principles of Biochemistry, pp. 108-109 (2017) (Exhibit C)). Thus, no undue experimentation is needed to practice the claimed invention. Put simply, the specification discloses the claimed sequence(s), and both the specification and information known in the prior art enable a skilled artisan to make and use a polypeptide having the claimed sequence or having at most three conservative amino acid substitutions relative thereto.” 

In response, the specification does not teach a use for a polypeptide comprising the sequence of SEQ ID NO: 26 by itself, a polypeptide comprising the sequence of SEQ ID NO: 26 by itself, or them together as claimed and Applicant has not argued about how the specification enables the use of such polypeptides.  While one of skill in the art can make the polypeptides and any polypeptide with conservative mutations, one cannot use such polypeptides and polypeptides with conservative mutations by themselves as claimed, such that one would be subject to undue and/or unreasonable experimentation to use the claimed polypeptides at the time the application was filed.
Therefore, after further careful consideration of the entirety of Applicant's arguments and the record as a whole, this rejection is maintained. 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 30, 32, 34 and 45-46 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims are indefinite for reciting “conservative amino acid substitutions”.   In this case, the term "conservative" is a relative term which renders the claim indefinite. The term "conservative" is not defined by the claim, the specification does not provide a standard for ascertaining what is considered “a conservative substitution” by itself, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the metes and bounds of "conservative" cannot be determined. Here, there are differences in the art about what might be considered a conservative mutation, which amino acid side chain can have similar size, shape and/or chemical characteristic, among other amino acid properties.  As evidenced by US 2022/0249614 A1 (Chutkow et al) and US 2022/0227885 A1 (Hansen et al), in some instances the art sets forth that K and R are conservative changes, while other art sets forth K, R and H as conservative changes (see para 0224 and 0138, respectively).  Therefore, conservative changes can vary and the term is relative, such that these claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite particularity and clarity to satisfy the requirement set forth under 35 U.S.C. § 112, second paragraph. 
Accordingly, these claims are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Response to Arguments
In the response, Applicant has traversed the rejection arguing that “the term “conservative amino acid substitution” is not a relative term, but rather its meaning is well known in the art. For example, Berg states, “A conservative substitution replaces one amino acid with another that is similar in size and chemical properties.” (Exhibit B). Moreover, Lehninger provides the well accepted Blosum Matrix Table derived by Henikoff and Henikoff that reports on the substitutability of each of the twenty amino acids (Exhibit C). Lehninger and Taylor (Exhibit A) demonstrate the conservative nature of certain substitutions. Therefore, as evidenced by scientific treatises, and not mere patent publications, the metes and bounds of “conservative amino acid substitution” is well known in the art.
Moreover, the specification provides exemplary conservative substitutions. For example, the specification states: Examples of conservative amino acid substitution include the substitution of one hydrophobic residue such as isoleucine, valine, leucine or methionine for another hydrophobic residue, and the substitution of one polar residue for another polar residue, such as the substitution of arginine for lysine, glutamic acid for aspartic acid, or glutamine for asparagine.”


In response, limitations appearing in the specification should not be read into the claims.
As set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

In this case, the term “conservative amino acid substitution” is not specifically limited by the specification, and the scope can vary such that it is unclear what is intended by “conservative amino acid substitution”.  As it appears Applicant has specific conservative substitutions that they are contemplating,  it is suggested that Applicant claim the desired substitutions set forth in the specification in order to obviate this rejection.
Therefore, after further careful consideration of the entirety of Applicant's arguments and the record as a whole, this rejection is maintained. 

Conclusion
	No claims are allowed.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
December 16, 2022